EXHIBIT 10

AGREEMENT AND RELEASE

        This Agreement and Release (Agreement) is dated July 25, 2002 (Today),
and is between William M. Pastore, _____[address]_____, (you), and Connecticut
General Life Insurance Company, a Connecticut corporation (the Company).

        You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in the
Agreement. Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment. The Company will pay you certain benefits described in this
agreement. In turn, you are releasing legal claims against the Company.

               1.   Your Retirement Date. Your employment with the Company will
end on April 30, 2003 (the Retirement Date).

                2.   Your Promises to the Company.

a.  

Terms used in paragraph 2 are defined as follows:


(1)  

"CIGNA" means the Company, its parent CIGNA Corporation, and any other
subsidiaries or affiliates of the Company or CIGNA Corporation.


(2)  

“Confidential Information”means any knowledge, information or materials
belonging to the Company or the Division about their products, services,
know-how, customers, business plans, or financial, marketing, pricing,
compensation and other proprietary matters, whether or not subject to trademark,
copyright, trade secret or other protection, that has been made known to you as
a result of your Company employment.


(3)  

"Division" means the CIGNA HealthCare Division.


b.  

Prior to your Retirement Date, you will return to CIGNA any CIGNA property that
you now have (for example: identification card, access card, office keys,
company car, company manuals, records and files) provided however you will not
be required to return any office equipment or security equipment in your home,
rolodexes, personal diaries or correspondence and other items of a personal
nature.


--------------------------------------------------------------------------------

c.  

You agree that, other than in the good faith performance of your services to the
Company before the Retirement Date, you will not disclose any Confidential
Information to anyone other than CIGNA employees or use any Confidential
Information for your benefit or the benefit of any other person, firm, operation
or entity unrelated to CIGNA except to the extent disclosure (1) is or may be
required by a statute, by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order you to divulge, disclose or make accessible such information or (2) is
necessary in carrying out your duties as a consultant pursuant to paragraph 1.
After an item of Confidential Information has become public knowledge or known
generally in the industry, you shall have no further obligation under this
paragraph 2.c regarding that publicly known information so long as you were in
no manner responsible, directly or indirectly, for permitting the information to
become public knowledge without the Division’s consent.


d.  

You will not, within any part of the United States or any other country where
the Division currently conducts business:


(1)  

until April 30, 2004, engage directly or indirectly, in any capacity (including,
but not limited to owner, sole proprietor, partner, shareholder (unless your
holding is for investment purposes only and is limited to less than 1% of the
total combined voting power of all shares), employee, agent, consultant, officer
or director) in any business that competes with the Division, without prior
written consent of the Executive Vice President –Human Resources and Services of
CIGNA Corporation or the Chief Executive Officer of CIGNA Corporation, which
consent shall not be unreasonably withheld and


(2)  

until April 30, 2004, you will not solicit in any manner:


(a)  

any of CIGNA’s employees, either to terminate employment with CIGNA or to become
employed, as an employee or independent contractor, by you or by any business
that you may become employed by, or affiliated in any way with, after leaving
CIGNA; or


(b)  

any of CIGNA’s customers to terminate their business arrangements with CIGNA, or
to enter into any business arrangements with you or any business which you may
become employed by, or affiliated in any way with, after leaving CIGNA, if such
business arrangements would compete in any way with any business which the
Division has conducted, or been planning to conduct, during the 12-month period
ending Today (provided that it shall not be a violation of this paragraph 2.d(2)
if any business that you become employed by or associated with responds to a
solicitation for a proposal from a CIGNA customer, so long as you are not
significantly involved in the development or delivery of the proposal).


e.  

You agree that the duration, area and scope of activities restricted under
paragraphs 2.c and 2.d are reasonable and necessary to protect Company’s
legitimate business interests and that, if any court or arbitrator determines
that paragraphs 2.c or 2.d or

2

--------------------------------------------------------------------------------

   

any part of them is unenforceable because of the duration, area or scope of
activities restricted, then the court or arbitrator shall have the power to
reduce the duration, area or scope to the maximum allowed by applicable law and,
in its reduced form, the provision shall then be enforced and you will abide by
the provision as altered.


f.  

Until April, 30, 2003, you agree to continue to trade in shares of CIGNA common
stock only during CIGNA’s quarterly stock trading window periods and in
compliance with CIGNA’s stock ownership and sale guidelines. You agree to sell
no more than 15,000 shares of CIGNA common stock on any single day after April
30, 2003. Exceptions must be specifically authorized by the Corporate Secretary
and approved by the CEO.


g.  

You shall be entitled to indemnification by the Company to the fullest extent
permitted or authorized by its by-laws on the same basis as the indemnification
provided to other former directors and officers against all costs, charges and
expenses incurred or sustained by you (including but not limited to any judgment
entered by a court of law), in connection with any action, suit or proceeding to
which you may be made a party by reason of your having been an officer or
employee of the Company or any subsidiary of the Company. The Company shall
advance to you all reasonable costs and expenses incurred by you in connection
with any action, suit or proceeding as provided under relevant by-laws, after
receipt by the Company of a written request for such advance. Such request shall
include an undertaking by you to repay the amount of such advance if it shall
ultimately be determined that you are not entitled to be indemnified against
such costs and expenses and such taxes.


               3.    Your Compensation Arrangements.

a.  

From Today until your Retirement Date, the Company will pay you your regular
salary and you may continue to participate in the Company’s employee benefits
programs. During this period, you agree to remain available for internal
consulting and advice to the CEO and other division heads.


b.  

You will receive no further time off benefits for 2002 or 2003.


c.  

If you die before the Company pays you all amounts due under paragraph 3 of the
Agreement, the remaining amounts will be paid to your surviving spouse in a lump
sum within 90 calendar days after the date of your death except death benefits
under CIGNA plans will be paid as provided by the terms of those plans and
Strategic Performance Unit payments in paragraph 3e shall be paid at the times
shown in 3e. If you have no surviving spouse, the payment will be made to your
estate.


d.  

In March 2003, you will receive a bonus payment equal to half of your annual
target (less applicable withholding) for service performed in 2002. In January,
2004 you will receive a consulting fee for remaining available to provide
consulting to CIGNA’s CEO through your Retirement Date. This consulting fee will
be equal to half of your annual bonus target (less applicable withholding). Both
of these


3

--------------------------------------------------------------------------------

   

payments will be considered Eligible Earnings for the purpose of supplemental
pension benefit calculations.


e.  

In May 2003, May 2004 and May 2005, you will be paid for previously-awarded
Strategic Performance Units. Payouts will be prorated as follows to pay you for
the percentage of each performance period that you were actively employed by the
Company:


4

--------------------------------------------------------------------------------

Number of Units* Payment Date 100% (36 of 36 months) of units granted in 2000  
May, 2003   77.8% (28 of 36 months) of units granted in 2001  May, 2004  44.4%
(16 of 36 months) of units granted in 2002  May, 2005 

* As shown in your April, 2002 compensation statement.

The payments will be in cash, in amounts that are in accordance with the formula
under the Strategic Performance Unit provisions of the CIGNA Long-Term Incentive
Plan and that are based on the same Unit values that apply to other senior
executives except that the total value to be paid to you for these units will be
no less than 87.5% of the maximum allowable value.

f.  

Any benefits you may have earned under the CIGNA Signature Benefits Retiree
Healthcare, Pension, Supplemental Pension, Deferred Compensation and 401(k)
Plans will be payable to you under the provisions of those plans. In addition,
you will receive the supplemental pension benefit as described in
publicly-disclosed documents.


g.  

Any options on Company stock that you hold will continue to vest under the terms
of your applicable grant letter and will expire on the original expiration dates
specified in your applicable grant letter.


5

--------------------------------------------------------------------------------

h.  

The Company will provide you with:


(1)  

Executive Financial Services including reimbursement for reasonable estate
planning fees and tax preparation fees incurred for income tax returns for
income through year-end 2008;


(2)  

Office space and secretarial staff for up to 6 months;


(3)  

Security monitoring fees until CIGNA's current contract with the vendor expires.


(4)  

A lump sum payment equivalent to 8 weeks of salary (less applicable withholding)
in January, 2003 to offset other miscellaneous expenses that you may incur as a
result of your career transition.


i.  

You will receive no other money from the Company except as provided in this
Agreement.


               4.   Your Release of Claims.

a.  

You agree that you will not file (or ask or let anyone file for you) any
charge, complaint, claim or lawsuit of any kind in connection with any claim
released by this Agreement against any Released Person. However, the preceding
sentence does not apply to any claim you might file alleging that your waiver of
claims under the Age Discrimination in Employment Act of 1967 (ADEA) was not
knowing and voluntary.


b.  

You acknowledge full and complete satisfaction of, and release and discharge all
Released Persons from, any Claims.


c.  

You are giving this release for yourself as well as for your executors,
administrators, heirs and assigns.


d.  

"Released Persons" are the Company, its successors, parents, subsidiaries and
affiliates, and all of their directors, officers, agents and employees.


e.  

"Claims" are any and all claims, demands and causes of action of whatever kind,
including any claims for attorneys fees, that you now have, or at any time had,
against any Released Persons, but only to the extent they arise out of or relate
in


6

--------------------------------------------------------------------------------

 

any way to your employment or termination of employment with the Company and its
affiliates. “Claims”includes things you may not even know about or suspect as
well as any claims you may have under ADEA.


f.  

"Claims" does not include (and you are not releasing):


(1)  

any claims against the Company for promises it is making to you in this
Agreement,


(2)  

any claims for benefits under any retirement, savings, or other employee benefit
programs (however, the Release does include any claims for benefits under plans
or programs referenced in this Agreement, to the extent such claims are
inconsistent with this Agreement),


(3)  

any claims covered by workers compensation laws,


(4)  

any rights you have to indemnification under the Company's by-laws, directors
and officers liability insurance or this agreement and


(5)  

any claims that you did not knowingly and voluntarily waive your rights under
ADEA.


               5.   Confidentiality. The terms of this Agreement are
confidential. You agree not to disclose in any way this Agreement or any of its
terms to any person other than your immediate family, personal, legal, financial
and tax advisors and tax authorities

a.  

as you may reasonably determine necessary to meet your financial or personal
business requirements or as required by statute or an order of a court of
competent jurisdiction or


b.  

as necessary to enforce this Agreement, and


c.  

subject to their agreement not to disclose in any way this Agreement or any of
its terms to any other person.


 

Anything herein to the contrary notwithstanding, the Company and you agree that
you may disclose all the terms and conditions of paragraph 2 of this Agreement
to prospective employers.


               6.   No Mitigation, No Offset. You shall have no duty to seek
other employment and there shall be no offset against amounts due on account of
any

7

--------------------------------------------------------------------------------

 

remuneration you may receive attributable to any subsequent employment or
self-employment.


               7.    Anti-disparagement. The Company and you each agree that we
shall not (except as required by law) directly or indirectly make any statement
or encourage other to make any statement or release any information that is
designed to embarrass or criticize the other (or any of our respective
affiliates or associates), provided that it shall not be a violation of this
paragraph 7 for either the Company or you to make truthful statements when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order us to divulge, disclose or make accessible such information.

               8.    No Admission of Wrongdoing. Just because the Company is
entering into this Agreement and paying you money, the Company is not admitting
that it (or any Released Person) has done anything wrong or violated any law,
rule, order, policy, procedure, or contract, express or implied, or otherwise
incurred any liability.

               9.    Applicable Law. This Agreement is being made in
Connecticut. It will be interpreted, enforced and governed under the laws of
Connecticut, but your eligibility for, or the amount of any, employee benefits
shall be subject to the terms of the benefit plans and the provisions of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

               10.   Arbitration. Without in any way affecting the release in
paragraph 4, any and all disagreements, disputes or claims listed below will be
resolved exclusively by arbitration in the Hartford, Connecticut area.
Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company. Copies of the Arbitration Policy and Rules and Procedures can be
obtained from your Human Resources representative. A legal judgment based upon
the Arbitrator’s award may be entered in any court having jurisdiction over the
matter. You and the Company agree to arbitrate anything:

a.  

related in any way to the validity of this Agreement or how it is interpreted or
implemented (including the validity of your ADEA waiver); or


b.  

that involves your employment with Company or the termination of that
employment, including any disputes arising under local, state or federal statues
or


8

--------------------------------------------------------------------------------

 

common law (if for any reason your release and waiver under paragraph 5 is found
to be unenforceable or inapplicable).


               11.    Final and Entire Agreement. This Agreement is intended to
be the complete, entire and final agreement between you and the Company. It
fully replaces all earlier agreements or understandings; however, it does not
replace the terms of any employee benefit plan, your supplemental pension
benefit or terms included in any stock option grant. Neither you nor the Company
has relied upon any other statement, agreement or contract, written or oral, in
deciding to enter into this Agreement. Any amendment to this Agreement must be
in writing and signed by both you and the Company.

               12.   Your Understanding. By signing this Agreement, you admit
and agree that:

a.  

You have read this Agreement.


b.  

You understand it is legally binding, and you were advised to review it with a
lawyer of your choice.


c.  

You have had (or had the opportunity to take) 21 calendar days to discuss it
with a lawyer of your choice before signing it and, if you sign it before the
end of that period, you do so of his own free will and with the full knowledge
that you could have taken the full period.


d.  

You realize and understand that the release covers all claims, demands, and
causes of action against the Company and any Released Persons, including those
under ADEA, whether or not you know or suspect them to exist at the present time
(but the release does not apply to claims described in paragraph 4.f).


e.  

You understand the terms of this Agreement and that it is not part of an exit
incentive or other employment termination program being offered to a group or
class of employees.


f.  

You are signing this Agreement voluntarily and with the full understanding of
its consequences, and you have not been forced or coerced in any way.


               13.    Revoking the Agreement. You have seven calendar days from
the date you sign this Agreement to revoke and cancel it. To do that, a clear,
written cancellation letter, signed by you, must be received by Kenneth Bottoms,
CIGNA Corporation, 1650 Market Street OL54H, Philadelphia, PA, 19192 before 5:00
p.m. Eastern Time on the seventh calendar day following the date you sign this
Agreement. The Agreement will have no force and effect until the end of that
seventh day.

               14.    If Legal Action Is Started. You understand and agree that
Company’s main reason for entering into this Agreement is to avoid lawsuits and
other litigation. Therefore, if any legal action covered by paragraph 4 or 10

9

--------------------------------------------------------------------------------

(other than arbitration of a dispute described in paragraph 8.a or b or claims
related to whether your release of ADEA claims was knowing and voluntary) is
started by you (or by someone else on your behalf and with your consent) against
any Released Person, you agree to pay back to the Company within 30 days of the
start of that legal action all the money you receive under paragraph 3 (except
sub-paragraph 3.f) above as well as any other thing of value received under this
Agreement. You also agree to pay the Company any costs and attorneys’fees it
incurs in that action in such action. (If you claim that your release of ADEA
claims was not knowing and voluntary, the Company reserves its right to recover
from you its attorneys’fees and/or costs in defending that claim, at the
conclusion of that action.)

If in any legal action or arbitration commenced by you (or someone else on your
behalf and with your consent) the release in paragraph 4 is found to be
unenforceable for any reason, then this Agreement shall be null and void from
Today on, and any money paid to you by the Company after Today under paragraph 3
(except sub-paragraph 3.f) and not previously returned to the Company, will be
treated as an overpayment. You will have to repay that overpayment to the
Company with interest, compounded annually at the rate of 6%. However, the
repayment provision in this paragraph does not apply to legal actions in which
you claim that your release of ADEA claims was not knowing and voluntary.

This paragraph 14 does not apply to any thing of value given to you for which
you actually performed services and by law you are entitled to receive.

15. This Agreement is not effective or binding on either party until fully
signed by both parties. This Agreement will be binding on and inure to the
benefit of any successors to the Company.

               The persons named below have signed this Agreement on the dates
shown below:

7/25/02   /s/ Donald M. Levinson    Date  Donald M. Levinson    on behalf of 
  Connecticut General Life Insurance    Company       8/12/02  /s/ William M.
Pastore   Date  William M. Pastore 

10

--------------------------------------------------------------------------------